Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a control apparatus calculating an inner boundary based on a length of the boom or a height of the hook, the inner boundary being a boundary between a movable range and a non-movable range in a direction in which the hook approaches the vehicle; and a display apparatus that displays an image in which an image indicating the inner boundary is superimposed on the image taken by the camera wherein the control apparatus calculates an inner boundary based on a length of the boom or a height of the hook, the inner boundary being a boundary between a movable range and a non movable range in a direction in which the hook approaches the vehicle, and the display apparatus displays an image in which an image indicating the inner boundary is superimposed on the image taken by the camera as set forth in claims 1 and 6.  Claims 2-5 depend either directly or indirectly from claim 1 and are, therefore, also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Bramberger and Albrecht discloses a control device for cranes using a remote controlled aerial drone to make an image of the work equipment (e.g. the hook) as well as the working environment. Tanizumi et al disclose a camera mounted atop a boom to capture an image of the hook suspended from the tip of the boom.  Almhager et al disclose a camera mounted to a crane to obtain a series of images and a control device used to control a position of the of the respective image within the captured image based on the current height of the load. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/